Citation Nr: 1712119	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left ankle disability. 

2.  Entitlement to an increased rating for service-connected left ankle sprain, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected right knee strain with ACL and meniscal tear and degenerative joint disease, currently evaluated as 10 percent disabling.

4.  Propriety of a reduction from 10 percent to noncompensable (0 percent disabling) for service-connected femoral acetabular impingement syndrome, right hip with scar, with an effective date of July 1, 2015.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1987, and again from March 1992 to April 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In March 2010, the RO in St. Paul, Minnesota, denied service connection for a right ankle disorder.  Jurisdiction was transferred to the RO in Philadelphia, Pennsylvania, and in May 2012, the Philadelphia RO granted service connection for left ankle sprain, evaluated as 10 percent disabling.  

In January 2013, the Veteran testified at a Board videoconference hearing
before a Veterans Law Judge who is no longer with the Board (he retired).  In April 2016, the appellant was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2015).  In a statement, received in May 2016, the Veteran stated that he did not desire another hearing.  A transcript of the January 2013 hearing is of record, and the undersigned has reviewed this transcript.  

In October 2013, the Board remanded the service-connection claim for additional development. 

In July 2015, the RO denied a claim for an increased rating for service-connected right knee strain with ACL and meniscal tear and degenerative joint disease, currently evaluated as 10 percent disabling, and reduced the Veteran's rating for his service-connected femoral acetabular impingement syndrome, right hip with scar, from10 percent disabling to noncompensable, effective July 1, 2015.

In September 2015, a power of attorney (VA Form 21-22a) was received in favor of Disabled American Veterans.  However, correspondence was subsequently received on the Veteran's behalf from The American Legion.  See April 2016 written brief presentation.  In a statement received in June 2016, The American Legion stated that the Veteran had withdrawn his power of attorney.  See 38 C.F.R. § 14.631(f) (2016) (stating that a power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney).  In February 2017, the Veteran was sent a letter in which he was notified that he may only be represented by one service organization, attorney, or agent.  He was requested to state who he wanted to represent him, and he was notified that if no response was received within 30 days, it would be assumed that he desired to represent himself, and his appeal would be continued.  There is no record of a response.  Accordingly, the Veteran is assumed to be appearing pro se.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of pelvic surgery performed by VA in July 2014 was raised in a statement from the Veteran, received in August 2014.  See also January 2016 VA Form 21-526EZ.  The issue of entitlement to service connection for an eye disability was raised in a statement from the Veteran's representative, received in February 2016.  See VA Form 646, received in February 2016.  These issues have not been adjudicated by the RO, and are referred to the RO for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

With regard to the claims for service connection for a right ankle disorder, to include as secondary to service-connected left ankle disability, and for an increased rating for service-connected left ankle sprain, currently evaluated as 10 percent disabling, a report of contact (VA Form 27-0820), dated in February 2017, shows that the Veteran reported that VA records from the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania, "August 2016 to present," are relevant to his claims.  Similarly, in a statement, received in February 2017, the Veteran asserted that Wilkes-Barre VAMC treatment reports from "August 2016 to current" are relevant to his claims.    

These VA records are not currently of record.  Accordingly, a remand is required to obtain these VA records, followed by readjudication of the claims.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the other claims on appeal, in July 2015, the RO denied a claim for an increased rating for service-connected right knee strain with ACL and meniscal tear and degenerative joint disease, currently evaluated as 10 percent disabling, and reduced the Veteran's rating for his service-connected femoral acetabular impingement syndrome, right hip with scar, from10 percent disabling to noncompensable, effective July 1, 2015, based on a finding of clear and unmistakable error.

In a statement, received in September 2015, the Veteran indicated that he desired to appeal the issues of entitlement to an increased rating for service-connected right knee strain with ACL and meniscal tear and degenerative joint disease, currently evaluated as 10 percent disabling, and the propriety of a reduction from 10 percent to noncompensable (0 percent disabling) for service-connected femoral acetabular impingement syndrome, right hip with scar, with an effective date of July 1, 2015.  

A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the July 2015 rating decision, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an SOC on the issues of: 1) entitlement to an increased rating for service-connected right knee strain with ACL and meniscal tear and degenerative joint disease, currently evaluated as 10 percent disabling, and 2) the propriety of a reduction from 10 percent to noncompensable (0 percent disabling) for service-connected femoral acetabular impingement syndrome, right hip with scar, with an effective date of July 1, 2015.  If, and only if, a substantive appeal is filed, these issues should be returned to the Board for appellate review.

2.  Obtain the Veteran's treatment records from the VAMC in Wilkes-Barre, Pennsylvania, from August 2016 to the present.  

3.  After the development discussed in the second paragraph of this remand has been completed. readjudicate the claims for service connection for a right ankle disorder, to include as secondary to service-connected left ankle disability, and for an increased rating for service-connected left ankle sprain, currently evaluated as 10 percent disabling.  If either of the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


